UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1228



WILLIAM NEWTON CLINKSCALES, JR.,

                                            Plaintiff - Appellant,

          versus


GEORGE   M.  DUCWORTH,   individually;  DANNY
LAFEYETTE   DURHAM,    individually;   LAYTON
CREAMER, individually; ANDREW SAVAGE; ALLAN
HOLMES; COMING BALL GIBBS,

                                           Defendants - Appellees,

          and


WILLIAM YARBOROUGH,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry F. Floyd, District Judge. (CA-
02-3043-8-26BI)


Submitted:   January 14, 2005          Decided:     February 10, 2005


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Newton Clinkscales, Jr., Appellant Pro Se. Henry Dargan
McMaster, Attorney General, Clyde Havird Jones, Jr., Assistant
Attorney General, Columbia, South Carolina, William Henry Davidson,
II, David Leon Morrison, Matthew Blaine Rosbrugh, DAVIDSON,
MORRISON & LINDEMANN, P.A., Columbia, South Carolina, Elizabeth
Ramage McMahon, OFFICE OF THE ATTORNEY GENERAL, Columbia, South
Carolina; William Joseph Sussman, Augusta, Georgia; James Dean
Jolly, Jr., Stacey Todd Coffee, LOGAN, JOLLY & SMITH, L.L.P.,
Anderson, South Carolina; Carl Everrette Pierce, II, Joseph Camden
Wilson, IV, PIERCE, HERNS, SLOAN & MCLEOD, Charleston, South
Carolina; Allan Riley Holmes, Coming Ball Gibbs, Jr., GIBBS &
HOLMES, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          William Newton Clinkscales, Jr., seeks to appeal the

district court’s order adopting the report and recommendation of

the magistrate judge and granting summary judgment in favor of the

defendants in his 42 U.S.C. § 1983 (2000) action.    We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

          The district court’s order was entered on the docket on

January 7, 2004.    The notice of appeal was filed on February 23,

2004. Because Clinkscales failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

grant the Appellees’ motions to dismiss the appeal.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          DISMISSED


                                - 3 -